Holderman, J. Claimant in this matter is the widow of a police officer who was killed on September 7, 1977, while employed as a bank guard for the 1st National Bank of Lincoln wood, Lincolnwood, Illinois. On October 23,1972, the deceased provided a beneficiary form in which Claimant’s widow was designated the sum of $5,000.00 and his two sons were designated the sum of $5,000.00. At the time the deceased provided the beneficiary form, the total benefit was $10,000.00 and provision was made for this amount. On January 1, 1974, benefits to survivors (beneficiaries) were substantially increased from $10,000.00 to $20,000.00. The deceased did not make any change in his beneficiary form and the question now before the Court is who is entitled to the additional $10,000.00 provided for by the increase in the death benefit. In the amendment, effective August 31, 1976, Ch. 48, Sec. 283(a), the following language appears: “(a) When there is a surviving spouse, the entire sum shall be paid to the spouse. ..” . The facts available show that Karen Koumoundouros is the surviving spouse of the deceased officer, James Koumoundouros. By reason of the statutory increase, there remains $10,000.00 to be awarded by the Court, and that $10,000.00 could not have been subject to the beneficiary form above noted. The statute is clear in providing that the “entire sum shall be paid to the spouse.” Here, under the facts, the “entire sum” of necessity refers to any portion of the statutory amount not designated by the officer in the beneficiary form. It is fundamental and does not require the citation of authority that in construing a statute the words used will be given their plain meaning and, if possible, will be so construed as to give effect to the legislative intent. In short, with this enactment, there is no ambiguity, and there is no need to construe, or to search the language used by the General Assembly in an effort to give effect to the legislative intent. It is hereby ordered that Claimant, Karen Koumoundouros, be awarded the sum of $15,000.00, and the deceased’s sons, James Koumoundouros II and Mark Koumoundouros, be awarded the sum of $2,500.00 each.